UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Midcap Index Fund, Inc. SEMIANNUAL REPORT April 30, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 36 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Midcap Index Fund, Inc., covering the six-month period from November 1, 2013, through April 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The final two months of 2013 witnessed a firming U.S. labor market, further improvements in housing data, and generally strong corporate earnings growth, but U.S. GDP growth over the opening months of 2014 generally stalled due to harsh winter weather, the expiration of extended unemployment benefits, and the deceleration of inventory accumulation by businesses.Although stocks encountered volatility under these mixed conditions, investors largely appeared to shrug off recent economic shortfalls as some broad measures of U.S. stock market performance either achieved or approached new all-time highs on the reporting period’s final day. We believe that the economic recovery’s pause over the winter of 2014 will prove temporary, and we currently expect to see accelerating growth over the next few years as past financial stresses continue to fade and fiscal drags abate in the public sector. However, stock valuations have generally risen after the sustained market rally, and in our judgment, selectivity is likely to be key to successful equity investing in the months ahead. As always, we encourage you to discuss our observations and appropriate investment strategies with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2013, through April 30, 2014, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2014, Dreyfus Midcap Index Fund produced a total return of 5.73%. 1 The Standard & Poor’s MidCap 400 ® Index (“S&P 400 Index”), the fund’s benchmark, produced a total return of 5.94% for the same period. Despite anemic growth in the midst of harsh winter weather over the opening months of 2014, generally improving U.S. economic conditions helped support moderate gains among midcap stocks for the reporting period overall.The difference in returns between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 400 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weightings. The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. The fund employed futures contracts during the reporting period in its efforts to replicate the returns of the S&P 400 Index. Midcap Stocks Advanced Despite Economic Uncertainty In spite of occasional bouts of weakness, stocks generally continued to climb over the reporting period during an economic recovery fueled by falling unemployment and low short-term interest rates.These factors proved especially supportive of stock prices over the final months of 2013, when the market rally was led by smaller, more speculative companies that tend to be more sensitive to changes in economic conditions. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) However, market sentiment appeared to change in January 2014, when U.S. equities gave back some of their previous gains amid concerns about economic slowdowns in the emerging markets, but stocks rebounded in February and maintained their value in March and April when those worries proved to be overblown. Nonetheless, the U.S. Department of Commerce estimated that U.S. GDP grew at a very sluggish annualized rate of just 0.01% over the first quarter of 2014 due to the dampening effects of severe winter weather on corporate spending and housing market activity, as well as by reduced export activity and slowing inventory accumulation by businesses. Despite these troublesome economic developments, U.S. midcap stocks generally posted solid gains for the reporting period.While large-cap stocks produced higher returns than their midcap counterparts, on average, midcap stocks outperformed small-cap stocks.Value-oriented midcap stocks typically fared better than growth-oriented stocks over the reporting period as investors turned their attention from economically sensitive companies to those with steady earnings and underlying businesses that tend to do consistently well under a variety of economic conditions. Most Market Sectors Post Positive Absolute Returns Of the 10 economic segments represented in the S&P 400 Index, only the telecommunications services sector lost a degree of value over the reporting period. The industrials, financials, and consumer discretionary sectors led the midcap market’s advance. In the industrials sector, midsize aerospace-and-defense contractors benefited from pent-up government demand after Congress passed a budget with increased allocations to defense spending. Investors also responded positively to midcap defense companies’ acquisitions of smaller firms. Machinery companies also fared well, particularly makers of specialty transportation equipment that saw orders bounce back as the weather improved in the spring. Among financial companies, real estate investment trusts with properties in urban areas rebounded from earlier weakness as residential and commercial leasing activity increased. In addition, insurance companies benefited from last year’s rate increases, as well as from heightened levels of corporate restructuring and mergers-and-acquisitions activity. The consumer discretionary sector achieved gains 4 among specialty retailers, including sellers of jewelry, apparel, and auto parts.To a lesser degree, the consumer staples and information technology sectors also outperformed market averages. Although disappointments proved relatively mild over the reporting period, the telecommunications services sector fell modestly due to intensifying competitive pressures, higher network access costs, and rising labor costs for many telephone service providers.The energy sector eked out a modest overall gain but lagged market averages due to weakness among deep seas drilling specialists at a time when lower cost, land-based hydraulic fracturing activity intensified. Replicating the Performance of the S&P 400 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that U.S. economic growth showed signs by the end of the reporting period of rebounding from previous weather-related weakness. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. May 15, 2014 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” and “S&P MidCap 400 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, endorsed, managed, advised, sold or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s, and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from November 1, 2013 to April 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2014 Expenses paid per $1,000 † $ 2.55 Ending value (after expenses) $ 1,057.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2014 Expenses paid per $1,000 † $ 2.51 Ending value (after expenses) $ 1,022.32 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2014 (Unaudited) Common Stocks—99.0% Shares Value ($) Automobiles & Components—.4% Gentex 331,983 9,517,953 Thor Industries 101,045 6,150,609 Banks—5.4% Associated Banc-Corp 368,023 6,458,804 Astoria Financial 191,988 2,545,761 BancorpSouth 190,974 4,461,153 Bank of Hawaii 102,455 5,652,442 Cathay General Bancorp 164,578 3,884,041 City National 107,147 7,775,658 Commerce Bancshares 184,498 8,021,973 Cullen/Frost Bankers 119,251 9,111,969 East West Bancorp 325,124 11,220,029 First Horizon National 541,755 6,224,765 First Niagara Financial Group 800,661 7,141,896 FirstMerit 373,574 7,243,600 Fulton Financial 435,324 5,306,600 Hancock Holding 185,603 6,260,389 International Bancshares 128,514 2,950,681 New York Community Bancorp 1,001,428 15,432,005 PacWest Bancorp 216,751 8,533,487 Prosperity Bancshares 128,434 7,577,606 Signature Bank 108,536 a 12,896,248 SVB Financial Group 104,780 a 11,178,978 Synovus Financial 2,212,120 7,100,905 TCF Financial 372,430 5,847,151 Trustmark 150,913 3,451,380 Umpqua Holdings 388,222 6,456,132 Valley National Bancorp 451,628 b 4,525,313 Washington Federal 234,160 5,053,173 Webster Financial 204,158 6,153,322 Westamerica Bancorporation 62,749 3,188,904 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods—11.6% A.O. Smith 174,967 8,181,457 Acuity Brands 98,526 12,273,384 AECOM Technology 222,071 a 7,199,542 AGCO 198,743 11,069,985 Alliant Techsystems 73,044 10,534,406 B/E Aerospace 223,802 a 19,643,102 Carlisle 145,910 12,001,097 CLARCOR 113,735 6,569,334 Crane 110,533 8,039,065 Donaldson 304,192 12,803,441 Esterline Technologies 71,009 a 7,741,401 Exelis 426,578 7,908,756 Fortune Brands Home & Security 377,666 15,049,990 GATX 104,423 6,853,281 General Cable 112,743 2,888,476 Graco 139,117 10,085,983 Granite Construction 85,277 3,187,654 Harsco 183,353 4,387,637 Hubbell, Cl. B 123,469 14,534,771 Huntington Ingalls Industries 110,985 11,431,455 IDEX 186,177 13,883,219 ITT 205,475 8,864,192 KBR 339,799 8,620,701 Kennametal 177,508 8,294,949 Lennox International 104,284 8,742,128 Lincoln Electric Holdings 184,490 12,325,777 MSC Industrial Direct, Cl. A 109,206 9,944,298 Nordson 138,457 10,294,278 Oshkosh 191,784 10,645,930 Regal-Beloit 101,983 7,621,190 SPX 102,215 10,409,576 Terex 255,555 11,062,976 Timken 177,552 11,199,980 Trinity Industries 176,463 13,245,313 Triumph Group 117,817 7,635,720 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) United Rentals 211,867 a 19,879,481 URS 164,534 7,752,842 Valmont Industries 60,703 9,039,284 Wabtec 218,791 16,310,869 Watsco 61,178 6,295,828 Woodward 136,884 6,136,510 Commercial & Professional Services—2.9% Clean Harbors 124,839 a 7,490,340 Copart 253,094 a 9,179,719 Corporate Executive Board 76,435 5,275,544 Deluxe 115,991 6,373,705 FTI Consulting 93,354 a 3,202,042 Herman Miller 132,536 4,086,085 HNI 104,060 3,666,034 Manpowergroup 181,311 14,747,837 MSA Safety 71,380 3,765,295 R.R. Donnelley & Sons 447,667 7,878,939 Rollins 145,315 4,371,075 The Brink’s Company 109,551 2,786,977 Towers Watson & Co., Cl. A 146,636 16,455,492 Waste Connections 283,476 12,660,038 Consumer Durables & Apparel—3.7% Brunswick 210,409 8,456,338 Carter’s 123,497 9,096,789 Deckers Outdoor 78,141 a 6,169,232 Hanesbrands 225,151 18,482,646 Jarden 281,076 a 16,063,493 Kate Spade & Company 277,218 a 9,638,870 KB Home 186,288 b 3,075,615 M.D.C. Holdings 87,603 2,417,843 NVR 9,376 a 10,097,952 Polaris Industries 149,797 20,122,231 Tempur Sealy International 136,768 a 6,863,018 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Toll Brothers 364,787 a 12,490,307 Tupperware Brands 114,792 9,746,989 Consumer Services—2.3% Apollo Education Group 226,549 a 6,538,204 Bally Technologies 88,047 a 5,732,740 Bob Evans Farms 56,458 2,646,186 Brinker International 151,703 7,454,685 Cheesecake Factory 108,870 4,887,174 DeVry Education Group 129,298 5,822,289 Domino’s Pizza 126,255 9,390,847 International Speedway, Cl. A 62,694 1,971,099 Life Time Fitness 89,910 a,b 4,315,680 Matthews International, Cl. A 62,681 2,529,178 Panera Bread, Cl. A 60,010 a 9,179,730 Service Corporation International 480,195 9,013,260 Sotheby’s 155,456 6,538,479 Wendy’s 599,484 4,981,712 Diversified Financials—3.2% Affiliated Managers Group 120,465 a 23,876,163 CBOE Holdings 196,959 10,509,732 Eaton Vance 278,359 10,040,409 Federated Investors, Cl. B 212,740 b 6,071,600 Greenhill & Co. 60,051 3,011,558 Janus Capital Group 342,281 4,151,869 MSCI 265,662 a 10,769,937 Raymond James Financial 282,916 14,060,925 SEI Investments 328,791 10,646,253 SLM 973,003 a 9,010,008 Waddell & Reed Financial, Cl. A 193,243 13,034,240 Energy—6.1% Atwood Oceanics 130,258 a 6,455,586 Bill Barrett 110,663 a 2,620,500 10 Common Stocks (continued) Shares Value ($) Energy (continued) CARBO Ceramics 44,995 b 6,295,250 Cimarex Energy 197,462 23,521,673 Dresser-Rand Group 174,981 a 10,575,852 Dril-Quip 92,229 a 10,432,944 Energen 166,789 12,994,531 Gulfport Energy 192,929 a 14,213,079 Helix Energy Solutions Group 221,845 a 5,333,154 HollyFrontier 451,726 23,756,270 Oceaneering International 245,863 18,016,841 Oil States International 121,639 a 11,816,012 Patterson-UTI Energy 327,259 10,645,735 Rosetta Resources 138,466 a 6,554,980 SM Energy 153,737 11,396,524 Superior Energy Services 361,967 11,915,954 Tidewater 111,897 5,698,914 Unit 98,624 a 6,504,253 World Fuel Services 164,549 7,493,561 WPX Energy 451,156 a 9,600,600 Food & Staples Retailing—.3% SUPERVALU 444,967 a 3,110,319 United Natural Foods 111,995 a 7,731,015 Food, Beverage & Tobacco—1.9% Dean Foods 221,718 3,512,013 Flowers Foods 396,652 8,139,299 Hain Celestial Group 113,299 a 9,745,980 Hillshire Brands 282,143 10,058,398 Ingredion 169,829 11,964,453 Lancaster Colony 43,963 4,171,209 Post Holdings 85,900 a 4,489,134 Tootsie Roll Industries 49,031 b 1,382,184 Universal 52,715 b 2,876,658 WhiteWave Foods, Cl. A 397,700 a 11,012,313 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services—6.1% Align Technology 160,132 a 8,069,051 Allscripts Healthcare Solutions 359,749 a 5,475,380 Community Health Systems 259,975 a 9,850,453 Cooper 109,075 14,388,083 Health Net 180,366 a 6,191,965 Henry Schein 195,221 a 22,300,095 Hill-Rom Holdings 132,746 4,959,391 HMS Holdings 198,830 a 3,215,081 Hologic 626,820 a 13,153,818 IDEXX Laboratories 117,503 a 14,857,079 LifePoint Hospitals 106,933 a 5,979,693 Masimo 116,883 a 3,127,789 MEDNAX 230,840 a 13,677,270 Omnicare 227,404 13,478,235 Owens & Minor 143,176 4,802,123 ResMed 322,669 b 16,085,050 Sirona Dental Systems 124,606 a 9,372,863 STERIS 133,013 6,391,275 Teleflex 93,231 9,517,953 Thoratec 132,004 a 4,327,091 Universal Health Services, Cl. B 203,176 16,617,765 VCA Antech 200,820 a 6,151,117 WellCare Health Plans 98,734 a 6,661,583 Household & Personal Products—1.1% Church & Dwight 312,360 21,555,964 Energizer Holdings 142,932 15,964,075 Insurance—5.3% Alleghany 38,047 a 15,522,415 American Financial Group 162,001 9,465,718 Arthur J. Gallagher & Co. 347,595 15,648,727 Aspen Insurance Holdings 148,624 6,804,007 Brown & Brown 270,013 8,040,987 Everest Re Group 108,818 17,196,509 Fidelity National Financial, Cl. A 628,525 20,225,935 12 Common Stocks (continued) Shares Value ($) Insurance (continued) First American Financial 242,827 6,459,198 HCC Insurance Holdings 227,472 10,450,064 Kemper 116,213 4,579,954 Mercury General 82,254 3,936,676 Old Republic International 547,671 9,069,432 Primerica 123,765 5,679,576 Protective Life 179,738 9,193,599 Reinsurance Group of America 161,962 12,424,105 RenaissanceRe Holdings 94,983 9,613,229 StanCorp Financial Group 99,748 6,094,603 The Hanover Insurance Group 99,073 5,790,817 W.R. Berkley 237,475 10,505,894 Materials—7.5% Albemarle 181,195 12,147,313 AptarGroup 149,271 10,063,851 Ashland 163,737 15,816,994 Cabot 134,833 7,793,347 Carpenter Technology 119,833 7,525,512 Cliffs Natural Resources 349,215 b 6,188,090 Commercial Metals 264,089 5,070,509 Compass Minerals International 75,591 6,924,136 Cytec Industries 80,248 7,649,239 Domtar 73,802 6,890,155 Eagle Materials 113,302 9,441,456 Greif, Cl. A 68,411 3,707,192 Intrepid Potash 120,271 a,b 1,960,417 Louisiana-Pacific 318,588 a,b 5,221,657 Martin Marietta Materials 106,112 b 13,192,905 Minerals Technologies 78,430 4,665,801 NewMarket 25,867 9,630,801 Olin 182,161 b 5,118,724 Packaging Corporation of America 222,796 14,844,897 PolyOne 215,632 8,079,731 Reliance Steel & Aluminum 177,484 12,569,417 Rock-Tenn, Cl. A 163,695 15,650,879 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Royal Gold 147,354 9,754,835 RPM International 305,046 13,013,262 Scotts Miracle-Gro, Cl. A 99,207 6,072,460 Sensient Technologies 113,034 6,109,488 Silgan Holdings 101,716 5,060,371 Sonoco Products 231,373 9,736,176 Steel Dynamics 502,984 9,189,518 Valspar 179,353 13,099,943 Worthington Industries 119,383 4,393,294 Media—1.2% AMC Networks, Cl. A 134,299 a 8,819,415 Cinemark Holdings 234,761 6,953,621 DreamWorks Animation SKG, Cl. A 164,204 a 3,945,822 John Wiley & Sons, Cl. A 105,292 6,050,078 Lamar Advertising, Cl. A 147,795 a 7,377,926 Meredith 86,939 3,831,402 New York Times, Cl. A 293,510 4,719,641 Pharmaceuticals, Biotech & Life Sciences—3.2% Bio-Rad Laboratories, Cl. A 45,905 a 5,655,955 Charles River Laboratories International 111,065 a 5,966,412 Covance 128,896 a 11,378,939 Cubist Pharmaceuticals 169,950 a 11,906,697 Endo International 311,368 a 19,599,059 Mallinckrodt 132,693 a,b 9,451,722 Mettler-Toledo International 67,443 a 15,722,312 Salix Pharmaceuticals 144,377 a 15,881,470 Techne 75,039 6,701,733 United Therapeutics 105,998 a 10,600,860 Real Estate—9.1% Alexander & Baldwin 99,690 3,719,434 Alexandria Real Estate Equities 164,350 c 12,132,317 American Campus Communities 237,351 c 9,066,808 BioMed Realty Trust 435,508 c 9,102,117 14 Common Stocks (continued) Shares Value ($) Real Estate (continued) Camden Property Trust 195,768 c 13,408,150 Corporate Office Properties Trust 197,184 c 5,274,672 Corrections Corporation of America 262,409 c 8,607,015 Duke Realty 747,554 c 13,097,146 Equity One 141,313 c 3,183,782 Extra Space Storage 252,311 c 13,203,435 Federal Realty Investment Trust 151,841 c 17,847,391 Highwoods Properties 203,503 c 8,211,346 Home Properties 128,758 c 7,931,493 Hospitality Properties Trust 336,064 c 10,098,723 Jones Lang LaSalle 101,964 11,816,608 Kilroy Realty 188,234 c 11,213,099 Liberty Property Trust 336,377 c 12,614,138 Mack-Cali Realty 198,098 c 4,035,256 Mid-America Apartment Communities 171,558 c 11,949,015 National Retail Properties 279,420 b,c 9,536,605 Omega Healthcare Investors 280,934 b,c 9,770,885 Potlatch 92,410 c 3,532,834 Rayonier 289,753 c 13,067,860 Realty Income 499,525 b,c 21,704,361 Regency Centers 211,771 c 11,103,154 Senior Housing Properties Trust 458,828 c 10,768,693 SL Green Realty 215,650 c 22,580,712 Taubman Centers 145,753 c 10,616,649 UDR 569,419 c 14,725,175 Weingarten Realty Investors 253,949 c 7,923,209 Retailing—4.9% Aaron’s 164,200 4,838,974 Abercrombie & Fitch, Cl. A 172,265 6,332,461 Advance Auto Parts 165,574 20,082,470 American Eagle Outfitters 383,495 4,433,202 ANN 103,762 a 4,066,433 Ascena Retail Group 290,606 a 4,998,423 Big Lots 131,461 a 5,192,709 Cabela’s 105,370 a,b 6,913,326 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Chico’s FAS 363,452 5,771,618 CST Brands 170,613 5,567,102 Dick’s Sporting Goods 233,792 12,311,487 Foot Locker 334,256 15,552,932 Guess? 137,674 3,704,807 HSN 76,067 4,414,929 J.C. Penney 709,047 a,b 6,041,080 LKQ 683,312 a 19,898,045 Murphy USA 102,466 a 4,354,805 Office Depot 1,077,562 a 4,407,229 Rent-A-Center 120,867 3,530,525 Signet Jewelers 184,126 18,655,646 Williams-Sonoma 199,786 12,550,557 Semiconductors & Semiconductor Equipment—2.6% Advanced Micro Devices 1,387,641 a,b 5,675,452 Atmel 971,339 a 7,547,304 Cree 274,244 a 12,936,089 Cypress Semiconductor 327,031 a 3,096,984 Fairchild Semiconductor International 286,662 a 3,649,207 Integrated Device Technology 320,524 a 3,740,515 International Rectifier 159,447 a 4,152,000 Intersil, Cl. A 288,074 3,554,833 RF Micro Devices 634,565 a 5,355,729 Semtech 154,190 a 3,697,476 Silicon Laboratories 89,308 a 4,014,395 Skyworks Solutions 430,865 17,687,008 SunEdison 555,522 a 10,682,688 Teradyne 434,029 b 7,669,292 Software & Services—8.0% ACI Worldwide 88,451 a 5,054,975 Acxiom 169,800 a 4,795,152 Advent Software 90,854 2,618,412 ANSYS 210,544 a 16,066,613 16 Common Stocks (continued) Shares Value ($) Software & Services (continued) AOL 179,931 a 7,702,846 Broadridge Financial Solutions 273,351 10,480,277 Cadence Design Systems 652,893 a 10,159,015 CommVault Systems 100,527 a 4,865,507 Compuware 488,583 5,061,720 Concur Technologies 108,054 a 8,695,105 Convergys 230,601 4,967,146 Conversant 141,635 a 3,461,559 CoreLogic 212,058 a 5,943,986 DST Systems 66,796 6,157,923 Equinix 113,174 a,b 21,255,209 FactSet Research Systems 91,644 b 9,760,086 Fair Isaac 79,145 4,527,094 Fortinet 316,180 a 6,949,636 Gartner 211,591 a 14,587,084 Global Payments 163,837 10,949,227 Informatica 247,436 a 8,771,606 Jack Henry & Associates 196,337 10,829,949 Leidos Holdings 152,949 5,695,821 Mentor Graphics 227,012 4,699,148 MICROS Systems 170,631 a 8,787,497 NeuStar, Cl. A 139,565 a,b 3,589,612 PTC 274,045 a 9,692,972 Rackspace Hosting 264,408 a 7,673,120 Rovi 224,723 a 5,009,076 Science Applications International 92,503 3,607,617 SolarWinds 147,530 a 5,948,410 Solera Holdings 157,953 10,232,195 Synopsys 354,429 a 13,333,619 TIBCO Software 350,644 a 6,883,142 VeriFone Systems 252,524 a 8,444,403 WEX 88,031 a 8,448,335 Technology Hardware & Equipment—4.6% 3D Systems 217,164 a,b 10,280,544 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) ADTRAN 134,483 3,016,454 Arrow Electronics 227,652 a 12,919,251 Avnet 315,713 13,616,702 Ciena 233,037 a 4,607,141 Diebold 144,040 5,417,344 FEI 95,631 7,604,577 Ingram Micro, Cl. A 349,883 a 9,432,846 InterDigital 95,418 3,312,913 Itron 90,923 a 3,455,074 JDS Uniphase 526,757 a 6,674,011 Knowles 194,066 a 5,420,263 Lexmark International, Cl. A 141,534 6,085,962 National Instruments 220,657 6,026,143 NCR 381,916 a 11,652,257 Plantronics 98,058 4,272,387 Polycom 320,951 a 3,947,697 Riverbed Technology 366,409 a 7,126,655 Tech Data 84,863 a 5,303,089 Trimble Navigation 591,034 a 22,713,437 Vishay Intertechnology 305,059 4,337,939 Zebra Technologies, Cl. A 113,701 a 7,895,397 Telecommunication Services—.4% Telephone & Data Systems 226,892 6,169,193 tw telecom 320,482 a 9,835,593 Transportation—2.4% Alaska Air Group 156,458 14,719,569 Con-way 128,253 5,448,187 Genesee & Wyoming, Cl. A 116,549 a 11,539,516 J.B. Hunt Transport Services 208,781 15,888,234 JetBlue Airways 506,574 a 4,004,467 Kirby 130,278 a 13,108,572 Landstar System 105,584 6,650,736 Old Dominion Freight Line 158,075 a 9,584,087 18 Common Stocks (continued) Shares Value ($) Transportation (continued) UTi Worldwide 207,062 b 2,027,137 Werner Enterprises 102,101 2,613,786 Utilities—4.8% Alliant Energy 254,629 14,890,704 Aqua America 405,256 10,167,873 Atmos Energy 227,432 11,608,129 Black Hills 101,217 5,845,282 Cleco 136,701 7,183,638 Great Plains Energy 349,033 9,364,555 Hawaiian Electric Industries 225,012 b 5,398,038 IDACORP 114,567 6,431,791 MDU Resources Group 428,830 15,189,159 National Fuel Gas 192,117 14,147,496 OGE Energy 450,822 16,829,185 ONE Gas 119,173 4,359,348 PNM Resources 182,272 5,045,289 Questar 401,471 9,747,716 UGI 261,762 12,221,668 Vectren 187,377 7,601,885 Westar Energy 291,611 10,463,003 WGL Holdings 116,619 4,640,270 Total Common Stocks (cost $2,295,064,073) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 6/26/14 (cost $2,089,835) 2,090,000 d Other Investment—.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $30,892,700) 30,892,700 e The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—4.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $173,850,690) 173,850,690 e Total Investments (cost $2,501,897,298) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At April 30, 2014, the value of the fund’s securities on loan was $169,137,323 and the value of the collateral held by the fund was $174,059,245, consisting of cash collateral of $173,850,690 and U.S. Government & Agency securities valued at $208,555. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 11.6 Pharmaceuticals, Real Estate 9.1 Biotech & Life Sciences 3.2 Software & Services 8.0 Commercial & Professional Services 2.9 Materials 7.5 Semiconductors & Energy 6.1 Semiconductor Equipment 2.6 Health Care Equipment & Services 6.1 Transportation 2.4 Short-Term/Money Market Investments 5.9 Consumer Services 2.3 Banks 5.4 Food, Beverage & Tobacco 1.9 Insurance 5.3 Media 1.2 Retailing 4.9 Household & Personal Products 1.1 Utilities 4.8 Automobiles & Components .4 Technology Hardware & Equipment 4.6 Telecommunication Services .4 Consumer Durables & Apparel 3.7 Food & Staples Retailing .3 Diversified Financials 3.2 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES April 30, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2014 ($) Financial Futures Long Standard & Poor’s Midcap 400 E-mini 265 35,857,150 June 2014 ) See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $174,059,245)—Notes 1(b): Unaffiliated issuers 2,297,153,908 3,521,365,968 Affiliated issuers 204,743,390 204,743,390 Cash 1,914,574 Receivable for investment securities sold 19,971,479 Dividends, interest and securities lending income receivable 1,747,491 Receivable for shares of Common Stock subscribed 611,255 Receivable for futures variation margin—Note 4 207,039 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,439,501 Liability for securities on loan—Note 1(b) 173,850,690 Payable for investment securities purchased 17,077,852 Payable for shares of Common Stock redeemed 4,614,439 Accrued expenses 5,391 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,260,123,874 Accumulated undistributed investment income—net 7,246,833 Accumulated net realized gain (loss) on investments 62,564,095 Accumulated net unrealized appreciation (depreciation) on investments [including ($573,539) net unrealized (depreciation) on financial futures] 1,223,638,521 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 95,527,047 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended April 30, 2014 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 25,510,507 Affiliated issuers 15,088 Income from securities lending—Note 1(b) 581,091 Interest 2,376 Total Income Expenses: Management fee—Note 3(a) 4,366,271 Shareholder servicing costs—Note 3(b) 4,366,271 Directors’ fees—Note 3(a,c) 132,968 Loan commitment fees—Note 2 13,800 Interest expense—Note 2 1,105 Total Expenses Less—Directors’ fees reimbursed by the Manager—Note 3(a) (132,968 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 86,276,651 Net realized gain (loss) on financial futures 3,801,880 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 87,138,569 Net unrealized appreciation (depreciation) on financial futures (1,204,396 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Operations ($): Investment income—net 17,361,615 31,473,811 Net realized gain (loss) on investments 90,078,531 127,017,033 Net unrealized appreciation (depreciation) on investments 85,934,173 667,298,120 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (29,701,904 ) (28,757,493 ) Net realized gain on investments (126,163,403 ) (94,133,024 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 446,972,725 988,501,317 Dividends reinvested 140,337,139 111,388,626 Cost of shares redeemed (477,453,569 ) (891,560,116 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 3,406,208,016 2,494,979,742 End of Period Undistributed investment income—net 7,246,833 19,587,122 Capital Share Transactions (Shares): Shares sold 12,096,414 30,244,588 Shares issued for dividends reinvested 3,833,741 3,879,804 Shares redeemed (12,932,845 ) (27,347,388 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2014 Year Ended October 31, (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 36.81 29.10 27.46 25.98 20.66 18.95 Investment Operations: Investment income—net a .18 .35 .26 .18 .25 .26 Net realized and unrealized gain (loss) on investments 1.90 8.80 2.72 1.91 5.31 2.73 Total from Investment Operations 2.08 9.15 2.98 2.09 5.56 2.99 Distributions: Dividends from investment income—net (.32 ) (.34 ) (.20 ) (.22 ) (.24 ) (.32 ) Dividends from net realized gain on investments (1.37 ) (1.10 ) (1.14 ) (.39 ) — (.96 ) Total Distributions (1.69 ) (1.44 ) (1.34 ) (.61 ) (.24 ) (1.28 ) Net asset value, end of period 37.20 36.81 29.10 27.46 25.98 20.66 Total Return (%) 5.73 b 32.84 11.51 8.00 27.05 17.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets .99 c 1.07 .92 .64 1.07 1.45 Portfolio Turnover Rate 8.02 b 10.41 12.76 19.40 14.15 21.72 Net Assets, end of period ($ x 1,000) 3,553,573 3,406,208 2,494,980 2,302,143 2,201,094 1,758,165 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective seeks to match the performance of the Standard & Poor’s ® MidCap 400 Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 28 Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 3,498,593,210 — — Equity Securities— Foreign Common Stocks † 20,682,783 — — Mutual Funds 204,743,390 — — U.S. Treasury — 2,089,975 — Liabilities ($) Other Financial Instruments: Financial Futures †† (573,539 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. At April 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2014, The Bank of New York Mellon earned $166,064 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2014 were as follows: Affiliated Investment Value Value Net Company 10/31/2013($) Purchases ($) Sales ($) 4/30/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 121,475,842 289,912,786 380,495,928 30,892,700 .9 Dreyfus Institutional Cash Advantage Fund 37,872,072 585,329,786 449,351,168 173,850,690 4.9 Total 159,347,914 30 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2013 was as follows: ordinary income $32,853,514 and long-term capital gains $90,037,003.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 mil- The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) lion unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2014 was approximately $204,400 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses. The Manager has also agreed to reduce its management fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended April 30, 2014, fees reimbursed by the Manager amounted to $132,968. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to 32 Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2014, the fund was charged $4,366,271 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $729,556 and Shareholder Services Plan fees $729,556, which are offset against an expense reimbursement currently in effect in the amount of $19,611. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2014, amounted to $299,888,167 and $278,453,541, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2014 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2014 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2014: Average Market Value ($) Equity financial futures 48,789,473 At April 30, 2014, accumulated net unrealized appreciation on investments was $1,224,212,060, consisting of $1,293,303,936 gross unrealized appreciation and $69,091,876 gross unrealized depreciation. At April 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Pending Legal Matters: The fund and dozens of other entities and individuals have been named as defendants in an adversary proceeding pending in the United States Bankruptcy Court for the Southern District of New York (Weisfelner, as Trustee of the LB Creditor Trust v. Fund 1, et al., Adv. Pro. No. 10-04609). The complaint alleges that payments made to shareholders of Lyondell Chemical Company (“Lyondell”) in connection with the acquisition of Lyondell by Basell AF S.C.A. in a cash-out merger in or 34 around December, 2007 constitute constructive or intentional “fraudulent transfers” under applicable state law and seeks to recover from the former Lyondell shareholders the payments received for the shares. On January 14, 2014, the Court issued a decision and order on motions to dismiss granting in part, and denying in part, the motions. On April 9, 2014, plaintiff filed a Third Amended Complaint continuing to assert constructive or intentional fraudulent transfer claims under applicable state law. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcome of the pending litigation. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 36 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.They also noted that performance generally should be considered over longer periods of time, although it is possible that long-term performance can be adversely affected by even one period of significant underperformance so that a single investment decision or theme has the ability to affect disproportionately long-term performance. The Board discussed the results of the comparisons and noted that the fund’s total return performance generally ranked fourth or fifth of the five funds in the Performance Group and was above the Performance Group Universe median for four of the six periods.The board noted the proximity of the fund’s performance to the medians in several of the periods when performance was below the Performance Group and/or Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were at the Expense Group median and above the Expense Universe median. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 38 The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 40 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/Bradley J. Skapyak, Bradley J. Skapyak, President Date: June 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak, Bradley J. Skapyak, President Date: June 25, 2014 By: /s/James Windels, James Windels, Treasurer Date: June 25, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
